DETAILED ACTION
Regarding Claim 25. Cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

          Please amend the following: (Specifically, delete the crossed out limitation “claim 25”, and add the underlined limitation “claim 1”)

          Regarding Claim 26. The process according to claim 1, wherein the coefficient of determination (R2) is from about 4% to about 52% greater than the comparative coefficient of determination (Rc2)

Allowable Subject Matter
Claims 1-24 and 26-38 are allowed. Specifically, the independent Claim 1 is allowed over the prior art. The dependent Claims 2-24 and 26-38 are allowed due to their dependencies to said independent Claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
          Regarding Claim 1. The prior arts do not teach or suggest a combination, including wherein the correlation curve has a coefficient of determination (R2) that is 2) of a comparative correlation curve between ductile-to-brittle temperatures determined by a standard Charpy test according to ASTM F2231-02 and the critical temperatures determined by the standard S4 test according to ISO 13477.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HYUN D PARK/Primary Examiner, Art Unit 2865